Case 2:17-cv-12724-NGE-DRG ECF No. 64, PageID.1359 Filed 04/03/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


JAY HOWARD,

             Plaintiff,                                Case No. 17-12724
v.                                                     Honorable Nancy G. Edmunds
DEARBORN MOTORS 1, LLC,
d/b/a ALL PRO NISSAN OF DEARBORN,

             Defendant.
________________________________________/
               ORDER DENYING PLAINTIFF’S LETTER REQUEST [63]

      On March 16, 2020, a partial default judgment was entered in favor of Plaintiff

Jay Howard in the amount of $241,130.00 in damages and $5,771.88 in attorney’s fees

and costs and this case was closed. (ECF Nos. 56, 57.) The matter is now before the

Court on Plainiff’s letter request. (ECF No. 63.) Plaintiff seeks legal advice as to how

he can collect on the default judgment entered by the Court.

      As a general matter, there is a range of supplementary proceedings that a party

may initiate under certain circumstances to assist in the enforcement of a federal

judgment. See Peacock v. Thomas, 516 U.S. 349, 356 (1996). However, Plaintiff bears

the burden to move for any such relief in the appropriate forum. And the Court cannot

give Plaintiff legal advice as to what those remedies, if any, may be or how he may

pursue them. Accordingly, Plaintiff’s letter request is DENIED.

      SO ORDERED.

                                  s/Nancy G. Edmunds
                                  Nancy G. Edmunds
                                  United States District Judge
Dated: April 3, 2021

                                            1
Case 2:17-cv-12724-NGE-DRG ECF No. 64, PageID.1360 Filed 04/03/21 Page 2 of 2




I hereby certify that a copy of the foregoing document was served upon counsel of record
on April 3, 2021, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager




                                           2
